                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



IN RE: PREMERA BLUE CROSS                            Case No. 3:15-md-2633-SI
CUSTOMER DATA SECURITY BREACH
LITIGATION                                           OPINION AND ORDER


This Document Relates to All Actions.




Kim D. Stephens, Christopher I. Brain, and Jason T. Dennett, TOUSLEY BRAIN STEPHENS
PLLC, 1700 Seventh Avenue, Suite 2200, Seattle, WA 98101; Keith S. Dubanevich, Steve D.
Larson, and Yoona Park, STOLL STOLL BERNE LOKTING & SHLACHTER PC, 209 SW Oak Street,
Suite 500, Portland, OR 97204; Tina Wolfson, AHDOOT AND WOLFSON PC, 1016 Palm Avenue,
West Hollywood, CA 90069; James Pizzirusso, HAUSFELD LLP, 1700 K Street NW, Suite 650,
Washington, DC 20006; and Karen Hanson Riebel and Kate M. Baxter-Kauf, LOCKRIDGE
GRINDAL NAUEN PLLP, 100 Washington Avenue South, Suite 2200, Minneapolis, MN 55401.
Of Attorneys for Plaintiffs.

Paul G. Karlsgodt, BAKERHOSTETLER LLP, 1801 California Street, Suite 4400, Denver, CO
80202; James A. Sherer, BAKERHOSTETLER LLP, 45 Rockefeller Plaza, New York, NY 10111;
Daniel R. Warren and David A Carney, BAKERHOSTETLER LLP, 127 Public Square, Suite 2000,
Cleveland, OH 44114; and Darin M. Sands, LANE POWELL PC, 601 SW Second Avenue,
Suite 2100, Portland, OR 97204. Of Attorneys for Defendant.


Michael H. Simon, District Judge.

       Plaintiffs bring this putative class action against Defendant Premera Blue Cross

(“Premera”), a healthcare benefits servicer and provider. On March 17, 2015, Premera publicly

disclosed that its computer network had been breached. Plaintiffs allege that this breach

compromised the confidential information of approximately 11 million current and former



PAGE 1 – OPINION AND ORDER
members, affiliated members, and employees of Premera. The compromised confidential

information includes names, dates of birth, Social Security Numbers, member identification

numbers, mailing addresses, telephone numbers, email addresses, medical claims information,

financial information, and other protected health information (collectively, “Sensitive

Information”). According to Plaintiffs, the breach began in May 2014 and went undetected for

nearly a year. Plaintiffs allege that after discovering the breach, Premera unreasonably delayed in

notifying all affected individuals. Based on these and other allegations, Plaintiffs bring various

state common law claims and state statutory claims.

       Before the Court are Plaintiffs’ motion to compel and Premera’s motion to compel.

Plaintiffs request an order requiring Premera to produce certain documents, described by

category, that Premera has withheld based on assertions of attorney-client privilege or protection

under the attorney work-product doctrine. Premera requests an order requiring Plaintiffs to

produce specific devices and documents identified during depositions. For the reasons discussed

below, Plaintiffs’ motion is granted in part and denied in part, and Premera’s motion is denied.

A. Plaintiffs’ Motion

       The Court previously set out the standards applicable to attorney-client privilege and

work-product protection. See ECF 132 at 2-5; available at In re Premera Blue Cross Customer

Data Sec. Breach Litig., 296 F. Supp. 3d 1230, 1237-40 (D. Or. 2017) (“Privilege Opinion”).

Those standards are incorporated herein.

       Plaintiffs challenge Premera’s withholding of several categories of documents. Premera

responds that the identification of these categories is misleading, because Premera only has

withheld documents that: (1) contain the legal advice of counsel; (2) were prepared by counsel;

(3) contain edits by counsel; (4) are internal Premera documents prepared at the request of

counsel for the purpose of informing legal counsel; (5) were prepared by or at the direction of


PAGE 2 – OPINION AND ORDER
counsel in anticipation of litigation; (6) were prepared by or at the direction of counsel for

response to a regulatory investigation or inquiry; (7) are communications with or documents

prepared by a third-party vendor for the purpose of communicating with an attorney to provide

legal advice; (8) are communications with or documents prepared by a third-party vendor that

contain work product; (9) are communications with or documents prepared by a litigation

discovery vendor or other litigation support personnel; (10) are documents subject to the

common interest agreement with the Blue Cross/Blue Shield Association; or (11) are documents

with no substantial non-privileged information to redact.

       Plaintiffs rely heavily on the Court’s Privilege Opinion in arguing the pending motion to

compel. That Privilege Opinion, however, expressly did not involve any communications sent to

or from counsel. Many of the documents at issue in the pending motion have been sent to or

from either in-house or outside counsel. The Court will discuss general principles involved when

a document is sent to or from an attorney or is prepared at the request of counsel. The Court will

then apply these principles to representative samples from each of the categories identified by

Plaintiffs to provide guidance to the parties. Based on this guidance, Premera then can reconsider

its assertions of privilege, and revise and update its privilege log as needed, including by

providing more detailed descriptions of its assertions of privilege. This Opinion and Order also

will provide Plaintiffs with further information from which to determine whether they are

entitled to additional documents. After Premera has updated its privilege log and production or

notified Plaintiffs that it does not intend to make any further changes, if Plaintiffs continue to

believe that certain documents are being improperly withheld, Plaintiffs have leave to renew

their motion to compel.




PAGE 3 – OPINION AND ORDER
       1. General Standards

       As the Court previously discussed, the attorney-client privilege is limited only “to

information related to obtaining [legal] advice” and “a document prepared for a purpose other

than or in addition to obtaining legal advice and intended to be seen by persons other than the

attorney, does not become subject to the privilege merely by being shown to the attorney.”

Mechling v. City of Monroe, 152 Wash. App. 830, 853 (2009) (emphasis added). Moreover, the

attorney-client privilege is a “narrow privilege,” it “does not shield facts from discovery, even if

transmitted in communications between attorney and client,” and it “must be strictly limited to

the purpose for which it exists.” Newman v. Highland Sch. Dist. No. 203, 186 Wash. 2d 769,

777-78 (2016). The privilege does, however, apply “to any information generated by a request

for legal advice, including documents created by clients with the intention of communicating

with their attorneys.” Doehne v. EmpRes Healthcare Mgmt., LLC, 190 Wash. App. 274, 281

(2015). This can include reports and other documents generated at the request of in-house

counsel or risk management if done for the purpose of assisting to address issues of liability or to

avoid or prepare for litigation. Id. at 282-83.

               a. Email communications

        In considering emails sent to and from counsel, the emails must request or provide legal

advice, as opposed to containing merely a factual discussion, to be entitled to attorney-client

protection. See Newman, 186 Wash. 2d at 778 (“The attorney-client privilege does not shield

facts from discovery, even if transmitted in communications between attorney and client.”);

Doehne, 190 Wash. App. at 282-83 (noting that the focus of the privilege analysis must be the

purpose for which a document was created). An exception to this is facts transmitted to counsel

so that counsel can provide adequate legal representation. See Upjohn Co. v. United States, 449

U.S. 383, 390 (1981) (noting that attorney-client privilege extends to “the giving of information


PAGE 4 – OPINION AND ORDER
to the lawyer to enable him to give sound and informed advice”). This exception, however,

should not be allowed to swallow the rule that facts are not shielded from discovery even if

transmitted to an attorney.

       Directly seeking legal advice is privileged, even if it relates to a business function. See In

re Premera, 296 F. Supp. 3d at 1244 (“If, however, communications were sent to or from

counsel seeking or providing actual legal advice, such as about possible legal consequences of

proposed text or an action being contemplated by Premera, then such communications would be

privileged.”). Companies regularly seek legal advice from attorneys relating to business

functions. See Upjohn, 449 U.S. at 392 (“In light of the vast and complicated array of regulatory

legislation confronting the modern corporation, corporations, unlike most individuals,

‘constantly go to lawyers to find out how to obey the law.’” (quoting Burnham, THE ATTORNEY-

CLIENT PRIVILEGE IN THE CORPORATE ARENA, 24 Bus. Law. 901, 913 (1969)).

               b. Draft documents

       Draft documents prepared by attorneys, at the request of attorneys, or otherwise prepared

by Premera employees or third-party vendors, and sent to and from attorneys for legal advice

relating to those drafts, are likely subject to the attorney-client privilege or work-product

protection. This is a different situation than the Court previously addressed, because those were

documents prepared by Premera employees who were not attorneys and sent to and from

employees who were not attorneys.

       A draft document prepared by outside counsel and emailed to its client Premera for

review is protected by the attorney-client privilege and work-product protection. See, e.g., Roth

v. Aon Corp., 254 F.R.D. 538, 541 (N.D. Ill. 2009) (“Indeed, most courts have found that even

when a final product is disclosed to the public, the underlying privilege attached to drafts of the

final product remains intact.”). An exception to this would be if counsel is drafting the document


PAGE 5 – OPINION AND ORDER
as a delegatee of Premera’s business function. Brawner v. Allstate Indem. Co., 2007

WL 3229169, at *4 (E.D. Ark. Oct. 29, 2007) (noting that defendants “may not generally assert a

blanket privilege as to those facts that were generated by its investigation merely because . . .

they elected to delegate their ordinary business obligations to legal counsel” (quotation marks

omitted)); Lumber v. PPG Indus., Inc., 168 F.R.D. 641, 646 (D. Minn. 1996) (noting that the

plaintiffs could not “shield their investigation . . . merely because they elected to delegate their

ordinary business obligations to legal counsel”). A draft prepared at the request of counsel or

otherwise prepared by Premera or a third-party vendor and sent to counsel for review and legal

advice is subject to the attorney-client privilege. See In re Banc of California Sec. Litig., 2018

WL 6167907, at *2 (C.D. Cal. Nov. 26, 2018) (“When a client sends a draft disclosure document

to an attorney for comment or input, the attorney-client privilege attaches to the draft and

remains intact even after the final document is disclosed.”). The fact that a document may be

prepared for a business purpose does not preclude it from being privileged if it is sent to an

attorney for the purpose of receiving legal advice relating to that document. If, however, a draft

document that is prepared for a business purpose (such as a breach notification letter or press

release) is merely sent to an attorney for the attorney’s file or information, and not for the

purpose of receiving legal advice, or is distributed among Premera employees or to third-party

vendors for general discussion and an attorney is merely copied, then the document is not

privileged merely because it is sent to an attorney.

       2. Press Releases, Notices to Customers, and Documents Relating to Remediation

       Plaintiffs argue that Premera improperly is withholding 21 documents relating to news

articles, public relations, and press releases simply because an attorney is either on the

communication or the document was prepared at the request of counsel. Plaintiffs add that

Premera wrongfully is withholding 436 documents or communications concerning notices to


PAGE 6 – OPINION AND ORDER
customers and others relating to the data breach. Finally, in this category, Plaintiffs contend that

Premera improperly is withholding 74 documents relating to remediation. Premera asserts that

these documents properly are withheld because they fall within one of the eleven enumerated

categories identified by Premera as the only types of documents they withheld.

               a. Press releases

       A review of the privilege log relating to the challenged “press” documents reveals

potentially different privilege issues. For email communications, attorneys are included on all the

challenged documents. It is unclear from the privilege log descriptions, however, that legal

advice is the purpose of all the communications, as opposed to a merely factual discussion. For

example, many of the communications are identified simply as “discussing” published articles

about different topics (Premera’s data breach, cybersecurity, etc.). If this discussion involves

seeking legal advice about how that particular article might affect Premera or litigation, or how

from a legal perspective Premera should comment on the article, it is privileged. See In re

Premera, 296 F. Supp. 3d at 1244 (“If, however, communications were sent to or from counsel

seeking or providing actual legal advice, such as about possible legal consequences of proposed

text or an action being contemplated by Premera, then such communications would be

privileged.”). If that discussion merely involves the facts in the article or facts about how others

are responding to the article, and does not contain a request for legal advice or the provision of

any legal advice from attorneys, then merely because attorneys are included on the email does

not render the email privileged.

       There are also emails that appear to be communications back-and-forth between Premera

employees and counsel relating to an article Premera’s Chief Executive Officer was drafting.

These appear more likely to include privileged communications—Premera asking for and

receiving legal advice about how the article should be written to minimize legal exposure,


PAGE 7 – OPINION AND ORDER
whether its contents could impact Premera’s risk of liability, and the like. Again, based on the

privilege log description, it is difficult to ascertain whether that is in fact what the

communications contain, but the subject line of the emails and the overall log entries supports

such an inference.

        Finally, there are two entries that include an attachment apparently sent to counsel1 titled

“Premera Monitoring Report 8am.” These entries state that the attachment involves “public

relations issues” and is privileged because it is from a third-party vendor (Edelman) and contains

work product. In the Privilege Opinion the Court found that having an attorney hire a third-party

vendor to perform business functions, including conducting investigations, preparing reports, or

performing other duties (expressly including public relations), does not serve to convert the

business function into a legal function or make any resulting documents work product or related

communications subject to the attorney-client privilege. In re Premera, 296 F. Supp. 3d at 1242-

44 (citing cases). Indeed, the Court expressly found public relations relating to the data breach to

be a business function Premera would have had to perform regardless of any litigation, and

specifically mentioned Edelman as a vendor performing a business function. Id. at 1242.

Premera’s privilege log entry does not explain how Edelman is performing a legal function and

not a business function in preparing the public relations-related monitoring reports, nor how by

merely (apparently) sending this report to counsel makes the report privileged or subject to work-

product protection. The privilege log does not indicate that this was sent to counsel seeking

counsel’s legal advice or input on the report.




        1
         The privilege log identifies who the document is from, an executive at Edelman, a
public relations firm, but not who is the specific recipient.



PAGE 8 – OPINION AND ORDER
               b. Notices

       Plaintiffs challenge 436 documents relating to Premera’s notification to customers and

others of the data breach. For the first example, the challenged documents include emails to and

from outside counsel relating to the breach notice, frequently asked questions (“FAQ”), scripts

for when people call with questions, and other similar documents. Plaintiffs argue that none of

the challenged documents contain edits or redlines in the privilege log description and thus they

cannot be withheld on privilege grounds, citing to the Court’s Privilege Opinion. The cited

discussion regarding edits or redlines, however, related to internal documents drafted by Premera

employees and sent among Premera employees, not communications sent to and from counsel. In

the Privilege Opinion, the Court noted that if Premera employees were forwarding redlines or

edits of counsel, those could be redacted. That does not mean, however, that communications to

and from counsel can only be privileged if they contain edits or redlines.

       As discussed above, a client can email an attorney asking for legal advice and obtain the

advice in a return email without any edit or redline involved. It appears that many of the

challenged communications in this category likely seek the advice of outside counsel regarding

how the letters, FAQ, scripts, etc. should be drafted. The primary purpose of the communication

would then be for legal advice, and the communication would be privileged. Although Premera

may have had to notify their clients of the breach regardless of litigation and prepare a script for

when customers call after notification regardless of litigation, that does not mean that Premera

cannot seek the advice of counsel and have that legal advice protected by the attorney-client

privilege. As noted, corporations regularly seek legal advice on how to conduct business

functions. This is different from delegating an ordinary business function to an attorney or using

an attorney to hire a third party to conduct a business function in order to try to shield the

business function with the attorney-client privilege.


PAGE 9 – OPINION AND ORDER
       The Court observes, however, that there are numerous entries in this category that simply

state that the emails include privileged information “related to” the notification of various

entities. If this type of email discussion does not otherwise qualify for protection, it must be

produced. The Court has already held that the notification of customers and others about the data

breach was primarily a business function. Discussions regarding those notifications, even if they

include attorneys, are similarly business functions unless the communications seek or provide

legal advice, or provide factual information to the attorneys so that counsel can provide adequate

legal services. Premera should ensure that all the emails “related to” notifications that it has

designated as privileged qualify for the privilege.

       The next example involves draft documents. As discussed above, draft documents sent to

or from counsel seeking the legal advice and input of counsel on those drafts are privileged. This

includes draft notification letters. Documents drafted by counsel in anticipation of litigation (and

not drafted as a delegated business function) are entitled to protection under the work-product

doctrine, and if sent to Premera as part of counsel’s representation are entitled to attorney-client

privilege protection.

       One example included in this category are drafts of “scripts” (as opposed to emails

discussing the scripts, which would be covered by the Court’s discussion relating to emails

above). Various scripts were prepared and given to Premera employees setting out what they

could say when customers called with certain types of questions after receiving notification of

the data breach. The privilege log in this category indicates that one script was prepared by

outside counsel. Another script was prepared by Premera at the request of outside counsel.

Outside counsel states in his declaration that his firm provides legal advice after a data breach

regarding how to respond in anticipation of litigation and regulatory investigations.




PAGE 10 – OPINION AND ORDER
       To qualify for work-product protection, materials must: “(1) be prepared in anticipation

of litigation or for trial and (2) be prepared by or for another party or by or for that other party’s

representative.” U. S. v. Richey, 632 F.3d 559, 567 (9th Cir. 2011) (quotation marks omitted).

When materials are prepared for a “dual purpose,” meaning they are not prepared exclusively for

litigation, then the “because of” test applies. Id. at 568. Under that test, “[d]ual purpose

documents are deemed prepared because of litigation if in light of the nature of the document and

the factual situation in the particular case, the document can be fairly said to have been prepared

or obtained because of the prospect of litigation.” Id. (quotation marks omitted). Courts,

however, must view “the totality of the circumstances and determine whether the document was

created because of anticipated litigation, and would not have been created in substantially similar

form but for the prospect of litigation.” Id. (quotation marks omitted).

       The Court finds it reasonable to believe that absent the prospect of litigation, what

Premera said to customers who called after receiving notification of the data breach might well

have been in a substantially different format. Absent litigation, Premera might not have used

“scripts” but may have just had talking points, or what was contained in the scripts might have

been different. Concerns about litigation likely restricted what Premera was willing to say and

how much information Premera was willing to provide to worried customers. The scripts were

therefore prepared “because of” the anticipated litigation and regulatory inquiries. Accordingly,

the drafts of the scripts that were prepared by outside counsel or at the request of outside counsel

are subject to protection under the work-product doctrine. The actual final scripts, however,

which were intended to be read to, and thus disclosed to, third parties (persons calling Premera

with questions about the data breach), are not privileged and must be produced.




PAGE 11 – OPINION AND ORDER
       The final example is an attachment to counsel for Premera Blue Cross (a joint defense

party) containing a list of Premera members that require a notice in Spanish. This document does

not appear to be requesting legal advice. It appears to be providing factual information, but not

factual information necessary for the attorneys to provide adequate legal representation. Thus,

the mere fact that the attachment was sent to counsel is insufficient to render the document

privileged.

               c. Remediation

       Plaintiffs challenge 74 documents withheld that relate to remediation. Plaintiffs argue that

remediation is a business function, as previously found by the Court. Many of these are emails to

or from counsel. As discussed above, if they contain actual legal advice or requests for legal

advice, they can be withheld for privilege. Additionally, if they are providing factual information

requested by counsel so that counsel can provide adequate legal representation, they can be

withheld as privileged.

       Other documents in this category are attachments provided to counsel that were prepared

by third-party vendors. The vendors are not identified, and the attachments are not described

with any detail. The Court previously found that third parties performing general remediation

efforts, even if hired by counsel, are performing a business function. In re Premera, 296 F. Supp.

3d at 1246-47. Accordingly, the fact that a third-party vendor prepared a remediation-related

document and sent it to outside counsel is insufficient to designate that document as subject to

the attorney-client privilege or work-product protection. The attachment must constitute giving

factual information to counsel so that counsel can provide sound and informed legal advice or

have been sent to the attorney requesting the attorney’s legal advice and input.

       The final document the Court will discuss in this category is a timeline prepared by in-

house counsel relating to Premera’s remediation efforts. Premera has not shown that this timeline


PAGE 12 – OPINION AND ORDER
would not have been prepared in substantially the same format absent anticipated litigation or

regulatory investigations. As a business, Premera presumably would have tracked its remediation

efforts. Accordingly, this document is not subject to work-product protection. Because it is not a

document seeking or providing legal advice, it is not subject to the attorney-client privilege.

       3. Drafts

       Plaintiffs assert that Premera continues to withhold 405 drafts of internal business

documents. The documents include draft scripts prepared by outside counsel and in-house

counsel, draft FAQs prepared by in-house counsel, draft narratives generated at the request of

outside counsel to respond to regulatory inquiry requests, draft notices to customers generated by

in-house counsel, draft news articles, and other documents.

       Although Plaintiffs state that they do not seek production of documents containing

redlines or edits, many of the documents specifically requested by Plaintiffs state in the privilege

log that they contain edits of counsel. Indeed, Plaintiffs quote PrivID_005640 (“Draft letter

edited by counsel . . . regarding op-ed article . . .”). The basis for withholding stated in the

privilege log for that document is “edits by counsel.” For the documents containing edits by

counsel, the Court finds that the privilege designation is appropriate.

       The Court discussed above that scripts prepared by or at the request of outside counsel

are entitled to work-product protection. Narratives drafted to help prepare responses to

regulatory inquiries are also entitled to work-product protection, because they were prepared for

the regulatory inquiry and not a general business purpose. They are also likely subject to the

attorney-client privilege because the drafts were emailed back-and-forth to counsel for review.

       The remaining documents in this category should be considered based on the guidelines

the Court has set forth in this Opinion and Order. If the documents were sent to and from

attorneys seeking legal advice and input, they are privileged. If the documents were drafted by


PAGE 13 – OPINION AND ORDER
counsel or at the request of counsel in anticipation of litigation with a primary purpose of

litigation, they are subject to work-product protection. Business documents, however, such as

drafts of newspaper articles, press releases, and notification letters, that are merely sent to or

from attorneys without seeking or providing legal advice or input, are not privileged.

       4. Business and Technical Documents

       Plaintiffs challenges 62 documents relating to internal audits, security assessments and

reviews, 131 documents relating to information technology and security, and 226 documents

relating to Premera’s investigation and response to the data breach. Plaintiffs argue that the

primary purpose of these documents is business, not legal.

       The same as the other categories, some of these are email communications with counsel

and should be evaluated as set forth above. Regarding Premera’s audits and investigations of

their information technology and security, Premera’s general information technology and

training, and Premera’s investigation of the data breach, the Court is not persuaded that these

were primarily done with legal purpose and not business purpose. As a business, Premera needs

periodically to audit its information technology and security and training. After the breach, it also

needed to conduct such an audit. This would have happened regardless of any pending litigation

or regulatory investigations.

       Premera provides the Declaration of Gabriel Bender, who states that he, as Assistant

General Counsel and Director of Privacy at Premera, and his predecessor, request “[c]ertain

types of audits and internal investigations” with the intent that the results be provided to the legal

team so the legal team can provide “legal advice as necessary to the company.” ECF 237 at 2.

Mr. Bender states that he designates these audits and investigations attorney-client privileged

because they are intended to assist counsel.




PAGE 14 – OPINION AND ORDER
       It may well be that counsel will use the results of the audits and investigations “as

necessary” in providing legal advice. That does not mean, however, that the primary purpose of

the audits or investigations is legal instead of business. For example, Plaintiffs note that the 2013

and 2014 technology audits have been withheld by Premera under this same claim of privilege.

The 2013 audit was performed before the data breach occurred and the 2014 audit before the

breach was discovered. These audits thus are normal business functions performed on a regular

basis, to enable Premera to assess the state of its technology and security. Premera cannot shield

them from discovery by delegating their supervision to counsel. Brawner, 2007 WL 3229169,

at *4; Lumber, 168 F.R.D. at 646.

       Regarding Premera’s investigation into the cause of the breach, discovering how the

breach occurred was a necessary business function regardless of litigation or regulatory inquiries.

Premera needed to conduct an investigation as a business in order to figure out the problem that

allowed the breach to occur so that Premera could solve that problem and ensure such a breach

could not happen again. Accordingly, the Court finds that Premera’s investigation into the breach

was conducted primarily for a business purpose.

       If, however, an attorney took the information from these documents and drafted a

different document in preparation for litigation, that document would be protected. Additionally,

just because an underlying audit or investigatory report is not privileged, an email to an attorney

seeking legal advice regarding the report would be privileged and could be redacted. A draft

report sent to counsel seeking legal advice and input on the draft also would be privileged.

       Regarding Premera’s investigation into its physical security, there is no indication that

this was triggered by anticipation of litigation or the regulatory inquiries. The data breach was

not committed through a physical intrusion. Premera’s investigation into its physical security




PAGE 15 – OPINION AND ORDER
was primarily a business function, ensuring that Premera was secure from future physical

intrusions, even though this particular incident was unrelated to such conduct.

       Premera’s response to the breach, however, was likely affected by the anticipation of

litigation and regulatory inquiries. Other than the initial business steps of remediation, notifying

customers, and making public statements, which Premera would have had to do regardless, the

later actions by Premera were likely guided by advice of counsel and concerns about potential

liability. Thus all of Premera’s “response” to the breach is not primarily a business function.

       The documents in this category include some already discussed, such as scripts and

narratives. They should be evaluated based on the Court’s guidance in this Opinion and Order.

       5. Documents Disclosed to Third Parties

       Plaintiffs challenge 114 documents they assert were disclosed to third-party vendors, 159

documents that were disclosed to Mandiant, and other documents that relate to work being

provided by third-party vendors, which Plaintiffs argue are also subject to third-party waiver.

The Court begins with Plaintiffs’ final category, documents not disclosed to any third party but

that relate to services provided by a third party. Plaintiffs provide no legal authority for the

proposition that all such documents have had privileged waived because they relate to work a

third party is performing. The Court declines to so find. The fact that an attorney is being asked

to give legal advice about something a third-party vendor is working on does not extinguish the

attorney-client protection. For example, if a Premera employee emails counsel and asks for legal

advice about the scope of work to be given to a third-party vendor, or about drafting the contract

for a third-party vendor to sign, or about some aspect of the third-party vendor’s performance, all

of that would be subject to the attorney-client privilege. To otherwise hold would eviscerate the

protection of the attorney-client privilege, because corporations and individuals regularly use

third parties to provide services and will regularly need to consult attorneys about the third


PAGE 16 – OPINION AND ORDER
party’s services. In other words, if an email or document would be subject to the attorney-client

privilege or work-product protection, it does not lose that protection because the underlying

subject matter relates to work being done by a third-party vendor.

       That said, as with all the draft documents discussed in this opinion, if a third-party vendor

is performing a business function and has prepared a draft document and if Premera employees

are emailing and discussing the draft document, the fact that an attorney is on the email does not

automatically render the draft document or the email privileged. The email must independently

qualify as privileged and the draft is only privileged if the attorney is being asked to provide

legal input and advice on that draft. Similarly, if Premera employees generally are discussing

factual information relating to a third-party vendors’ services with counsel, and not requesting or

receiving legal advice or providing facts to the attorney to provide legal services, the email

would not be privileged.

       Regarding documents provided to third-party vendors, the Court notes that not all third-

party vendors are providing a business service. In the Privilege Opinion the Court found that

some appear to be providing legal services. For vendors providing legal services, privilege and

work-product protections attach in the same manner as communications with counsel and there is

no waiver. The Court suggests that if disputes between the parties remain relating to documents

shown to third-party vendors, Premera provide more information regarding how the vendor is

performing legal services (e.g., whether the vendor was hired by counsel, the broad category of

services being provided by the vendor, etc.) so that Plaintiffs can more effectively determine

whether to challenge the disclosure as creating a waiver.

       Regarding Mandiant, Mandiant has been hired by Premera’s outside counsel and thus is

not a “third party” that would trigger the waiver of privilege if documents are shown to




PAGE 17 – OPINION AND ORDER
Mandiant. Although the Court found that Mandiant’s change in supervision from Premera to

outside counsel was insufficient to change Mandiant’s focus from a business purpose to a legal

purpose because the scope of work did not change, that does not turn Mandiant into a stranger

for purposes of privilege. Indeed, the Court expressly anticipated that there would be attorney-

client privileged and work-product protected information provided to Mandiant that would need

to be protected. In re Premera, 296 F. Supp. 3d at 1246 (“[G]iven Mandiant’s role in working

with outside counsel, there may be some privileged communications or work-product protected

information in the withheld documents. Thus, if there are specific documents or portions of

documents that Premera contends contain privileged information . . . or work-product

information . . . then they may properly be withheld.” (alteration added)). Accordingly,

disclosure to Mandiant does not waive privilege.

       6. Documents for which Protection Under the Work-Product Doctrine is Claimed

       Plaintiffs challenge 60 documents for which Premera has asserted work-product

protection. Plaintiffs also generally challenge any document in any category for which work-

product has been asserted. Plaintiffs argue that Premera fails to demonstrate that the documents

were prepared in anticipation of litigation or “because of” litigation if the document serves a dual

purpose. In this Opinion and Order, the Court has provided guidance on evaluating work-product

protection for draft documents and various categories of documents. If disputes remain after the

parties apply this guidance, then Plaintiffs may renew their motion.

B. Premera’s Motion

       Premera moves to compel production of specifically-identified personal computers,

including tablets (collectively, “Devices”), from named Plaintiffs April Allred, Barbara Lynch,

Debbie Hansen-Bosse, Elizabeth Black, Gabriel Webster, Krishendu Chakraborty, Laura

Webster, Mary Fuerst, Howard Kaplowitz, Ralph Christopherson, Ross Imbler, and William


PAGE 18 – OPINION AND ORDER
Fitch. Premera also moves to compel documents related to issues discussed at depositions for

which Premera does not believe all documents have been produced.

       1. Devices

       Plaintiffs responded to all of Premera’s RFPs requesting the Devices with identical

objections. Plaintiffs object to producing the Devices for Premera to image, or producing

forensic images of the Devices, on the grounds that the Devices are not relevant, and production

of them are an undue invasion of privacy, are unduly burdensome, are intended to harass and

intimidate the named Plaintiffs, are disproportionate to the needs of the litigation, and that

Premera has not met its heightened burden to show good cause required to obtain these personal

Devices. Premera first argues that Plaintiffs’ “boiler plate” objections must be disregarded. This

argument is without merit. Although Plaintiff lodged the same objection for all Premera’s

requests for the personal Devices of the named Plaintiffs, the objection was not boilerplate.

Plaintiffs made specific objections relating to the request for personal computers and cited to

relevant case law.

       Regarding relevance, in its motion Premera argues that the Devices “directly relate to the

heart of this case.” Specifically, Premera asserts that because named Plaintiffs testified regarding

specific incidents of potential identity theft, such as the opening of fraudulent credit cards,

“Plaintiffs must establish an actual causal link between the Defendant data breach and their

alleged harm.” Premera argues that Plaintiffs cannot make this link if their Devices have

malware or evidence of other intrusions. Premera asserts by way of example named Plaintiff

Mr. Christopherson’s testimony that his bank account information was obtained by “scammers”

and that Premera is entitled to Mr. Christopherson’s Device “in order to determine precisely

what the scammers took from Mr. Christopherson and whether such evidence disrupts the causal




PAGE 19 – OPINION AND ORDER
link that Plaintiffs allege exists between the Defendant breach and the alleged harm to

Mr. Christopherson.”

       The flaw in Premera’s argument is that Plaintiffs are not alleging any identity theft-

related injuries or seeking any such damages. Indeed, this fact is why Premera is challenging the

adequacy of the named Plaintiffs as class representatives and class counsel as adequate

representation for the class in the pending class certification motion. The only damage theories

alleged by Plaintiffs are: (1) a market price premium theory—a benefit of the bargain theory—

relating to the premiums paid by Plaintiffs and whether they received the full value of what they

paid for with those premiums when they received inadequate data security provided by Premera;

and (2) a loss of value theory, relating to the loss of value in Plaintiff’s private information in

having their information breached. Neither of these damage theories involve incidents of identity

theft or fraud and whether there is a “causal link” between any such incidents and the data breach

at Premera.

       In its reply brief, however, Premera asserts that the devices are also relevant because

Plaintiffs continue to assert that their data was misused as a result of data exfiltration in pursuing

their claims, even if they are not pursuing damages based on that misuse, and the devices will

help determine whether data breach exfiltration or some other cause resulted in the alleged

misuse. This is a sufficient statement of relevance, which generally has a low threshold for

discovery, although as discussed below becomes important in the context of proportionality.

       Regarding Plaintiffs additional objections, in response to Premera’s motion to compel,

Plaintiffs focus on their objection of disproportionality. Plaintiffs acknowledge that Rule 34 of

the Federal Rules of Civil Procedure allows a party to request “to inspect, copy, test, or

sample . . . designated documents or electronically stored information” or “data or data




PAGE 20 – OPINION AND ORDER
compilations . . . stored in any medium.” Plaintiffs argue, however, that courts recognize that

“The Advisory Committee noted that Rule 34 ‘is not meant to create a routine right of direct

access to a party’s electronic information system, although such access might be justified in

some circumstances.’” Brocade Commc’ns Sys., Inc. v. A10 Networks, Inc., 2012 WL 70428,

at *1 (N.D. Cal. Jan. 9, 2012). Plaintiffs assert that the circumstances required to warrant

intrusion into the Devices are not present in this case and production of the Devices is not

proportional.

       Courts have found good cause for the production and imaging of personal computers and

that the production is proportional to the needs of the case when there is a “close relationship

between [the] plaintiff’s claims and [the] computer equipment,” such as in a misappropriation of

trade secrets claim. Ameriwood Indus., Inc. v. Liberman, 2006 WL 3 825291, at *1 (E.D. Mo.

Dec. 27, 2006); see also Brocade, 2012 WL 70428, at *2 (“Thus, Brocade has shown that

forensic imaging and analysis of the deleted files is relevant to at least Brocade’s trade secret

misappropriation and copyright claims, and to testing the veracity of A10’s claims as to whether

any of Brocade’s source code files on Mr. Szeto’s hard drives were accessed while A10 was

developing the source code for the AX Series devices, or whether any of Brocade’s source code

files on Mr. Szeto’s hard drives were ever deleted.”); Balboa Threadworks, Inc. v. Stucky, 2006

WL 763668, at *3 (D. Kan. Mar.24, 2006) (“Courts have found that such access is justified in

cases involving both trade secrets and electronic evidence, and granted permission to obtain

mirror images of the computer equipment which may contain electronic data related to the

alleged violation.”).

       The relevance asserted by Premera, however, is not closely related to Plaintiffs’ claims or

damages, or even Premera’s defenses. As discussed above, Premera has not shown any relevance




PAGE 21 – OPINION AND ORDER
to Plaintiffs’ damages theories.2 Premera’s relevance argument accepted by the Court is quite

narrow—that Plaintiffs still argue that their data has been misused. This may meet the low

threshold for relevance of some information that potentially may be found on Plaintiffs’ Devices,

but it does not show a sufficiently close relationship between Plaintiffs’ claims and the Devices

to support the Court ordering the burdensome and intrusive imaging of Plaintiffs’ Devices.

       Plaintiffs’ claims are that Premera: (1) breached its contracts by failing to provide

adequate data security; (2) engaged in an unfair practice by failing to provide data security;

(3) engaged in deceptive practices by failing timely to notify its customers and regulators of its

inadequate data security and the data breach (an omissions claim); (4) was negligent in providing

inadequate data security; and (5) violated California’s Confidentiality of Medical Information

Act in providing inadequate data security and allowing the Sensitive Information of putative

class members’ who reside in California to be accessed. None of these claims is closely related

to the information likely contained on Plaintiffs’ Devices. Plaintiffs’ claims are unlike the

misappropriation of trade secret claims or other claims where the data on the computers and hard

drives were central to the claims. At most, the data on Plaintiffs’ Devices and the alleged

“misuse” of Plaintiffs’ information are peripheral and remotely relevant to any of Plaintiffs’

claims or Premera’s defenses.

       Additionally, with respect to relevance, Premera’s request “for complete forensic images

of the devices threatens to sweep in documents and information that are not relevant to the issues

in this case.” Henson v. Turn, Inc., 2018 WL 5281629, at *5 (N.D. Cal. Oct. 22, 2018). The vast



       2
         Premera has not argued that the Devices are relevant to Plaintiffs’ loss of value theory,
such as by potentially containing evidence that Plaintiffs’ information was previously exposed to
the market, thereby reducing the value of Plaintiffs’ Sensitive Information before the alleged data
breach.



PAGE 22 – OPINION AND ORDER
majority of what is on Plaintiffs’ Devices likely does not relate to any possible data exfiltration

that may have occurred from those computers.

       Furthermore, with respect to proportionality, although such issues “often arise in the

context of disputes about the expense of discovery, proportionality is not limited to such

financial considerations. Courts and commentators have recognized that privacy interests can be

a consideration in evaluating proportionality, particularly in the context of a request to inspect

personal electronic devices.” Id. (footnote omitted) (citing cases). Considering the limited

relevance of Plaintiffs’ Devices, the fact that the Devices are not closely related to the claims and

defenses in this case, and the burden to Plaintiffs and their privacy interests, the Court finds at

this time and based on the information and arguments presently before the Court, that Premera’s

request for a forensic image of Plaintiffs’ devices is not proportional to the needs of the case. See

id. at *7 (denying request for such “extraordinary” access). Accordingly, Premera’s motion to

image Plaintiffs’ Devices is denied.

       2. Documents

       Premera requests that certain documents be produced relating to incidents and issues

discussed at the depositions of the named Plaintiffs. Although Plaintiffs responded to the

requests for production by raising several objections, Plaintiffs nonetheless additionally

responded that they had already produced responsive documents but would conduct an additional

diligent search. Counsel for Plaintiffs submitted a declaration stating that after those additional

searches were performed, Plaintiffs produced approximately 64 additional pages of responsive

documents. Counsel further states that he has informed counsel for Premera that there are no

further responsive documents.

       In its reply brief, Premera notes that during their depositions, several Named Plaintiffs

testified about specific documents that have not been produced. Although the Court understands


PAGE 23 – OPINION AND ORDER
that Plaintiffs believe that they already have conducted a reasonably diligent search, to be

confident that all responsive documents have been produced, Plaintiffs shall conduct another

reasonably diligent search from the identified Named Plaintiffs to ensure the production of all

responsive documents. If Plaintiffs do not locate any additional responsive documents, that is

acceptable, even if Premera is “hard-pressed to believe” that the current production is all the

responsive documents that exist. Plaintiffs remain under both legal and professional obligations

to supplement their production if additional documents are discovered in the future. Further,

Plaintiffs shall not be permitted to file with Court or use at any trial documents responsive to a

request for production issued by Premera that was not timely produced. Although the Court is

requiring Plaintiffs to perform another reasonable search, Premera’s motion to compel

production of documents is denied. If no additional documents are located, there is no production

to compel.

                                         CONCLUSION

       Plaintiffs’ Motion to Compel (ECF 231) is GRANTED IN PART AND DENIED IN

PART as described in this Order. Premera’s Motion to Compel (ECF 240) is DENIED.

       IT IS SO ORDERED.

       DATED this 6th day of February, 2019.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 24 – OPINION AND ORDER
